Appeal by the defendant from an order of the Supreme Court, Kings County (Moskowitz, J.), dated July 8, 1988, which denied his motion pursuant to CPL article 440 to vacate his conviction of attempted grand larceny in the second degree and to adjudicate him a youthful offender.
Ordered that the appeal is dismissed.
A defendant must obtain permission from a Justice of this *596court to appeal from an order denying a motion made pursuant to CPL 440.10 or 440.20 (see, CPL 450.15, 460.15). The defendant has never been granted such leave by this court and, accordingly, his appeal is dismissed (see, People v Ramsey, 104 AD2d 388). Brown, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.